Case 1:19-cv-00121-CFC Document 12 Filed 02/27/19 Page 1 of 1 PageID #: 95




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  NST GLOBAL, LLC, d/b/a SB TACTICAL,
                                                     )
                         Plaintiff,
 v.                                                  ) Civil Action No. 1:19-cv-00121-CFC
 SIG SAUER, INC.,                                    )
                        Defendant.
                             MOTION AND ORDER FOR
                             ADMISSION PRO HAC VICE

              Pursuant to Local Rule 83.5 and the attached certification, counsel moves
 the admission pro hac vice of ______________
                               William R. Brees to represent____________ in this matter.
                                                                         NST Global, LLC dba SB Tactical




                                Signed:________________________
                                       /s/ Raeann Warner
                                Raeann Warner (DE Bar No. 004931)
                                Jacobs & Crumplar, P.A.
                                750 Shipyard Drive
                                Suite 200
                                Wilmington, Delaware 19801
                                Telephone: (302)-600-1935
 Date:_________
      2/27/19                          Attorney for _____________
                                                    NST Global, LLC dba SB Tactical




                             ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is
 granted.

 Date:__________                       ________________________
                                        United States District Judge


      CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
 Court, am admitted, practicing and in good standing as a member of the Bar of
 ______________
  Florida            and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
 of this Court for any alleged misconduct which occurs in the preparation or course of this
 action. I also certify I am generally familiar with this Court's Local Rules. In accordance
 with Standing Order for District Court Fund effective 7/23/09, I further certify that the
 annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously,
 the fee payment will be submitted ✔ to the Clerk’s Office upon the filing of this motion.

 Dated: _____________
        02/27/2019                     Signed:                          _____________________
                                                                        /s/William R. Brees
                                                                        William R. Brees (Fla. Bar No. 98886)
                                                                        MAXEY-FISHER, PLLC
                                                                        100 Second Avenue South
                                                                        Suite 401N
                                                                        St. Petersburg, Florida 33701
